Citation Nr: 0329936	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-11 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
ligamentous injury of the left ankle, postoperative reflex 
sympathetic dystrophy with vasalgia peroneal nerve, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to a total disability evaluation based on 
unemployability due to service connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1986 to October 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

In May 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim. 


REMAND

The Board notes that the veteran filed his claim on these 
issues in January 2001.  In November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Since the 
veteran filed his claim subsequent to the enactment, this new 
law does apply.  Kuzma v. Principi, No. 03-7032, 2003 U.S. 
App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The Act and implementing regulations include an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim and 
define the obligation of VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. §§ 
5103, 5103A (West  2002); 38 C.F.R. § 3.159(b), (c) (2003).  

It does not appear that the RO has complied with the duty to 
assist provisions of the VCAA with respect to the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A (West. 2002).  The VCAA 
provides a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts where 
such a procedure is necessary to make a decision on a claim.  
In this regard, the Board notes that a review of the record 
indicates that the veteran noted in his January 2001 claim 
that he was found to be fully disabled by the Social Security 
Administration (SSA) due to his left ankle disability.  A 
copy of the SSA notice of decision was also submitted.  The 
claims file does not reflect an attempt by the RO to secure a 
copy of the veteran's SSA claim, or the supporting 
documentation.  Without obtaining and reviewing SSA records, 
the Board cannot be sure that such records might not aid in 
the establishment of entitlement to an increased rating or a 
TDIU.  See 38 U.S.C. § 5103A(c); see also Hayes v. Brown, 9 
Vet. App. 67, 74 (1996); Ivey v. Derwinski, 2 Vet. App. 320 
(1992).  

The veteran's left ankle disability is rated under the 
provisions of Diagnostic Code 8521.  Under that code, a 40 
percent evaluation may be assigned where there is complete 
paralysis of the external popliteal nerve.  When the veteran 
was examined by VA in February 2001, the examiner did not 
address whether the veteran had findings that are 
specifically noted in the rating code for this disability.  

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2. The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim for disability 
benefits from the SSA, and copies of any 
medical records submitted, or utilized, 
in support of his claim.  

3.  The RO should schedule the veteran 
for VA orthopedic and neurological 
examinations to evaluate his left ankle 
disability.  The veteran must be informed 
of the potential consequences of his 
failure to report for any scheduled 
examination, and a copy of this 
notification must be associated with the 
claims file.  

The claims file and a copy of this remand 
must be made available to the examiners 
for review and the examiners must 
indicate in the examination report that 
this has been accomplished.  

All indicated tests and studies should be 
performed.  

The orthopedic examiner should document 
if there is ankylosis of the ankle.  The 
examiner should also comment on any 
functional limitations, such as objective 
evidence of pain which further limits 
motion, in light of the provisions of 38 
C.F.R. §§ 4.40, 4.45. With respect to the 
subjective complaints of pain, the 
examiner(s) are requested to specifically 
comment on whether pain is visibly 
manifested on movement of the left ankle, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
service connected left ankle disability, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service- connected left ankle.  The 
examiner should also specifically comment 
on whether the veteran's subjective 
complaints are consistent with the 
objective findings.  

The neurological examiner should indicate 
if there is foot drop, slight droop of 
the first phalanges of the toes, or if 
anesthesia covers the entire area of the 
dorsum of the foot and toes.  Range of 
motion should be given in degrees and the 
examiner should note if the veteran can 
dorsiflex, extend the proximal phalanges 
of the toes, abduct the foot, or if there 
is weakened adduction.  

Each examiner should offer an opinion 
with complete rationale as to whether the 
veteran is unemployable due to his 
service-connected disability.  

3.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




